Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 1 of 18 PAGEID #: 993




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROMAR M. MONTGOMERY,                               :
                                                   :
               Plaintiff,                          : Case No. 2:19-cv-129
                                                   :
       v.                                          : CHIEF JUDGE ALGENON L. MARBLEY
                                                   :
JAMES WHITMAN,                                     : Magistrate Judge Vascura
                                                   :
                                                   :
               Defendant.                          :


                                      OPINION & ORDER

       This matter is before the Court on Defendant James Whitman’s Motion for Summary

Judgment. (ECF No. 25). For the following reasons, Defendant’s Motion is DENIED.

                                I.      FACTUAL BACKGROUND

       Plaintiff Romar M. Montgomery brings this Eighth Amendment excessive force suit

against Corrections Officer James Whitman related to events that occurred while Plaintiff was

incarcerated at Southern Ohio Correctional Facility in Lucasville, Ohio. (ECF No. 3).

Montgomery alleges Whitman, along with approximately ten other Corrections Officers

(“COs”), approached him and a group of inmates on March 3, 2018 and directed them to face the

wall. (ECF No. 3 at 5; Montgomery Dep. ECF No. 23-7 at 16:24-17:8). In a Conduct Report

written by Whitman after the incident, Whitman said that he was conducting a routine pat-down

for contraband. (ECF No. 3 Ex. A). Montgomery testified that the COs had been conducting

extra pat-downs because another CO had recently been stabbed. (Montgomery Dep. ECF No. 23-

7 at 12:11-21). He said all the inmates knew what had happened and he was purposefully careful

to be on his best behavior during that time. (Id. at 14:1-4).

                                                  1
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 2 of 18 PAGEID #: 994




        Montgomery testified that he and a group of inmates were stopped on their way to the

chow hall by ten COs who “told us to stop… take off your shoes, and put your hands on the wall,

and spread your legs.” (Id. at 16:24-17:8). He took off his shoes, put his left arm on the wall, and

spread his legs. (Id. at 17:9-13). When Whitman instructed him to place his right arm on the

wall, Montgomery testified he kept his left arm on the wall and turned his head to tell Whitman

he was unable to place his right arm on the wall because it is deformed. (Id. at 34:21-35:15; 42:1-

8). Montgomery was born with a deformed right arm, which is curved and shorter than his other

harm. His ability to move his arm is severely limited. (Id. at 14:21-15:8). He submitted a photo

demonstrating the visible deformity in his right arm. (ECF No. 3 at 8). After informing him of

his inability to place his right arm on the wall, Montgomery says Whitman’s grip got tighter and

more painful, and Whitman attempted to force Montgomery’s right arm on to the wall.

(Montgomery Dep. ECF No. 23-7 at 34:21-35:9; 41:1-6). Montgomery then claims Whitman

slammed him to the ground, put him in a chokehold, and began punching him in the face and

eye, knocking out one of his contact lenses. (Id. at 35:11-18; ECF No 3 at 5). Whitman admitted

he could tell something was wrong with Montgomery’s arm before taking him to the ground.

(Whitman Dep. ECF No. 23-10 at 9:17-21). He claims he took him to the ground by his shirt, not

his arm. (Id. at 7:1-7).

        Montgomery says after Whitman slammed him to the ground, he felt other COs begin

beating him and hitting him in the sides and groin. (ECF No. 3 at 5; Montgomery Dep. ECF No.

23-7 at 35:18-36:8). Montgomery says Whitman kept him in a chokehold while he was on the

ground. (Id. at 69:14-21). He says the assault only stopped when a “white shirt” came in and told

the officers to get off of him. (Id. at 36:5-8). Whitman then pulled him up and took him to the

strip cage. (Id. at 73:3-15). He didn’t know any of the COs by name, but he asked for Whitman’s



                                                 2
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 3 of 18 PAGEID #: 995




name when Whitman brought him to the hole and told him he was going to file a report. (Id. at

21:14-19). Montgomery was informed later by another inmate that some of the other COs had

beaten him with a nightstick on his sides and groin. (Id. at 82:4-15). After the strip search, a

nurse came in and Montgomery showed her two holes in his right arm where Whitman grabbed

him, as well as injuries to his face, and asked her to take photos. (Id. 86:6-14). Two photos in the

record show Montgomery’s left eye, which appears red and swollen, and his right arm, which has

two visible abrasions. (ECF No. 23-15). Montgomery reported pain in his arm, his eyes, sides,

legs, and groin. (Montgomery Dep. ECF No. 23-7 at 88:3-6). He says he kept asking to sit down

because his ankle was hurting and was told he could sit when he got to the hole. (Id. at 88:6-11).

       Following the incident, Montgomery was placed in solitary confinement, or “the hole”

for nineteen days. (ECF No. 28 at 5). Whitman filed a Conduct Report, claiming Montgomery

said “get the fuck off me!” when he began the pat-down, to which he “reacted by placing the

inmate on the floor.” (ECF No. 3 Ex. A). He reported that Montgomery was resisting, and that

other Corrections Officers assisted in “gain[ing] control” of him.” (Id.). Montgomery testified

that he never raised his voice or cursed at Whitman, never made any sudden movements, and

never attempted to resist. (Montgomery Dep. ECF No. 23-7 at 43:21-45:2). Other COs present

during the incident testified that they were only aware of the incident after Montgomery was

taken to the ground and did not hear him yell at Whitman prior to being taken to the ground. CO

Fri said he responded to the incident after hearing “squeaking of shoes” and saw Montgomery

and Whitman on the ground. (Fri Dep. ECF No. 23-11 at 6:10-17). He did not recall hearing any

yelling. (Id.). CO Pavick was likewise unaware of the reason Montgomery was taken to the

ground and could not recall hearing him say anything before that. (Pavick Dep. ECF No. 23-8 at

5:6-19; 9:21-25). (See also Osbourne Dep. ECF No. 23-9 at 16:17-17:4; Cullum Dep. ECF No.



                                                  3
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 4 of 18 PAGEID #: 996




23-5 at 10:2-6). CO Bigham said he responded to a “boom” and saw Whitman and Montgomery

on the ground. (Bigham Dep. ECF No. 23-2 at 15:11-20). He says he heard Montgomery say

“get the hell off me” after he was on the ground with multiple COs restraining him. (Id. at 39:15-

40:2).

         Montgomery attempted to file a series of administrative complaints during his isolation.

(ECF No. 23-21 at 1-2). He objected to his placement in solitary confinement and asked why was

he was being punished. He was told his conduct would be reviewed by the Rules Infraction

Board (“RIB”). Montgomery was held for nineteen days and never received a RIB hearing.

(Greene Decl. ECF No. 23-25 at ¶ 9). Ultimately, the Warden released him from segregation and

“disposed of” his grievance and the conduct report was withdrawn. (Id. at ¶¶ 9, 10).

                              II.          PROCEDURAL BACKGROUND

         Plaintiff Romar M. Montgomery filed a pro se Complaint on January 18, 2019 against

Corrections Officer James Whitman, seeking compensatory and punitive damages resulting from

the alleged attack by Officer Whitman during a routine pat-down. (ECF No. 3). On January 11,

2020 Defendant filed this Motion for Summary Judgment. (ECF No. 25). Plaintiff, by and

through counsel, filed his Response in Opposition to the motion on February 4, 2020 and

Defendant filed his Reply on February 18, 2020. (ECF Nos. 28, 30). Defendant’s Motion for

Summary Judgment is now ripe for review.

                                    III.     STANDARD OF REVIEW

         Federal Rule of Civil Procedure 56(a) provides, in relevant part, that summary judgment

is appropriate “if the movant shows that there is no genuine issue as to any material fact and the

movant is entitled to judgment as a matter of law.” In evaluating such a motion, the evidence

must be viewed in the light most favorable to the nonmoving party, and all reasonable inferences



                                                  4
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 5 of 18 PAGEID #: 997




must be drawn in the non-moving party’s favor. United States Sec. & Exch. Comm'n v. Sierra

Brokerage Servs., Inc., 712 F.3d 321, 327 (6th Cir. 2013) (citing Tysinger v. Police Dep't of City

of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)).

       A fact is deemed material only if it “might affect the outcome of the lawsuit under the

governing substantive law.” Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The nonmoving party must then

present “significant probative evidence” to show that “there is [more than] some metaphysical

doubt as to the material facts.” Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir.

1993). The mere possibility of a factual dispute is insufficient to defeat a motion for summary

judgment. See Mitchell v. Toledo Hospital, 964 F.2d 577, 582 (6th Cir. 1992). Summary

judgment is inappropriate, however, “if the dispute about a material fact is ‘genuine,’ that is, if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248.

       The necessary inquiry for this Court is “whether ‘the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Patton v. Bearden, 8 F.3d 343, 346 (6th Cir. 1993) (quoting

Anderson, 477 U.S. at 251-52). It is proper to enter summary judgment against a party “who fails

to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). Where the nonmoving party has “failed to make a sufficient showing on an

essential element of her case with respect to which she has the burden of proof,” the moving

party is entitled to judgment as a matter of law. Id. (quoting Anderson, 477 U.S. at 250).




                                                  5
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 6 of 18 PAGEID #: 998




                                     IV.     LAW & ANALYSIS

                              A. Eighth Amendment Excessive Force Claim

       A prisoner’s claim that he was subjected to the excessive use of force is analyzed under

the Eighth Amendment prohibition against cruel and unusual punishment. Bortoli v. Fultz, No.

2:03-CV-0811, 2006 WL 689063, at *2 (S.D. Ohio Mar. 16, 2006) (citing Cornwell v. Dahlberg,

963 F.2d 912 (6th Cir.1992)). The Court is required to assess whether force “was applied in a

good-faith effort to maintain or restore discipline, or maliciously and sadistically for the very

purpose of causing harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). The “extent of injury

suffered by an inmate is one factor that may suggest ‘whether the use of force could plausibly

have been thought necessary,’” but the absence of serious injury is not fatal to a prisoner’s

excessive force claim. Id. (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)).

       There is both an objective and subjective component to Eighth Amendment claims.

Cordel v. McKinneyl, 759 F.3d 573, 580 (6th Cir. 2014). The Court must ask both if “‘the

officials act[ed] with a sufficiently culpable state of mind’ and if the alleged wrongdoing was

objectively ‘harmful enough’ to establish a constitutional violation.” Hudson, 503 U.S. at 8

(quoting Wilson v. Seiter, 501 U.S. 294, 298, 303 (1991)). In evaluating the subjective

component, courts consider “the need for application of force, the relationship between the need

and the amount of force used, the threat ‘reasonably perceived by the responsible officials,’ and

‘any efforts made to temper the severity of a forceful response.’” Id. at 7 (quoting Whitley, 475

U.S. at 321)). The “objective component…is contextual and responsive to ‘contemporary

standards of decency.” Id. at 8 (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). “In the

excessive force context… [w]hen prison officials maliciously and sadistically use force to cause

harm, contemporary standards of decency are always violated.” Id. at 9.



                                                  6
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 7 of 18 PAGEID #: 999




       Defendant moved for summary judgment, arguing Whitman’s use of force was applied to

maintain discipline, not maliciously to cause harm, and was objectively reasonable under the

circumstances. (ECF No. 25 at 16-22). Plaintiff maintains that Defendant has not met his burden

of proving there are no disputed material facts, including whether Montgomery verbally

informed Whitman that his arm was deformed, whether Whitman saw or had prior knowledge of

Montgomery’s deformed right arm, and whether Montgomery yelled at Whitman or otherwise

provoked or resisted the use of force. (ECF No. 28 at 7). This Court finds Defendant has not met

his burden for summary judgment on Plaintiff’s excessive force claim with respect to either the

subjective or objective components.

                                   1. Subjective Component

       With respect to the subjective factor, Montgomery has provided sufficient testimony to

support his claim that Whitman’s use of force was out of malice, and not a good faith attempt to

restore discipline. Montgomery testified he informed Whitman of his disability, that it was

visible to a reasonable person, that Whitman acknowledged he could tell something was wrong

with Montgomery’s arm. (See Montgomery Dep. ECF No. 23-7 at 34:21-35:15, 42:1-8; Whitman

Dep. ECF No. 23-10 at 9:17-21).

       Regarding the first factor, there is a genuine issue of material fact as to whether force was

even necessary. Montgomery testified that he did not swear or yell at Montgomery and the other

COs present could not confirm Montgomery physically or verbed resisted Whitman’s orders

before being taken to the ground. (Montgomery Dep. ECF No. 23-7 at 43:21-45:2; Fri Dep. ECF

No. 23-11 at 6:10-17; Pavick Dep. ECF No. 23-8 at 5:6-19, 9:21-25; Osbourne Dep. ECF No.

23-9 at 16:17-17:4; Cullum Dep. ECF No. 23-5 at 10:2-6; Bigham Dep. ECF No. 23-2 at 15:11-

20). Whitman testified he took Montgomery to the ground because “[h]e c[a]me off the wall



                                                 7
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 8 of 18 PAGEID #: 1000




quickly.” (Whitman Dep. ECF No. 23-10 at 5:3-4). Montgomery maintains he kept his left arm

on the wall and turned his head to inform Whitman why he could not place his right arm on the

wall. (Montgomery Dep. ECF No. 23-7 at 34:21-35:9). In his deposition, Whitman summarily

denies Montgomery’s allegations that he grabbed his right arm or punched him in the face.

(Whitman Dep. ECF No. 23-10 at 11:2-14). Whitman claims that the video evidence shows the

officers “merely sought to restrain the Plaintiff as quickly as possible.” (ECF No. 25 at 19). No

such conclusion is supported by the video, which is taken from the opposite end of the hallway.

A group of prisoners can be seen lined up for a pat down, and at one point, a prisoner is thrown

to the ground at which point the remaining COs rush over. (ECF No. 23-16). The video is

entirely inconclusive with respect to whether Montgomery was complying with or resisting the

pat-down, or otherwise provoking the COs before being thrown to the ground. See Cordell v.

McKinney, 759 F.3d 573, 583-84 (6th Cir. 2014) (finding “videotape does not conclusively

answer any questions” and the court is required to accept Plaintiff’s testimony as true at this

stage of the litigation). The Court finds a reasonable jury could accept Montgomery’s testimony

that he explained his inability to comply with the order to put his right arm on the wall, that

Whitman was aware Montgomery’s arm was deformed and unable to be placed on the wall, and

that Montgomery did not yell at or resist Whitman to provoke the attack.

       The second and third factors look at the relationship between the need and amount of

force used and whether the threat was reasonably perceived. Even if Defendant could show

Montgomery swore at him or was not complying with his order to face the wall, he has failed to

show that he perceived Montgomery to be a physical threat or that the amount of force applied

was reasonable or proportionate under the circumstances. The Eighth Amendment prohibits “the

wanton and unnecessary infliction of pain” and the imposition of conditions “grossly



                                                 8
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 9 of 18 PAGEID #: 1001




disproportionate to the severity of the crime.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

Even if Whitman did reasonably perceive Montgomery as not complying with his order to stay

on the wall, Montgomery testified that “if you mess up in that situation, they’re going to tell you

what to do. They’re going to tell you, hey, keep your hand on the wall, or don’t move, or don’t

turn around, but that’s about it.” (Montgomery Dep. ECF No. 23-7 at 33:9-13). This Court finds

a reasonable jury could conclude that Whitman did not reasonably perceive Montgomery to be a

threat for failing to place his deformed arm against the wall or even swearing at him (which

Montgomery denies), and that slamming him to the ground, placing him in a chokehold, and

punching him in the face was an excessive use of force.

        Finally, there is no evidence to support Whitman’s claim that he “clearly attempted to

temper the situation.” (ECF No. 25 at 21). He claims his verbal request for Montgomery to put

his arm on the wall was his attempt to temper the situation before using force. (Id.). But the

proper inquiry is whether Whitman made any effort to temper the severity of the force used.

Hudson, 503 U.S. at 7. Whitman has not demonstrated that made any efforts to temper the

severity of his use of force proportionate to the situation at hand. Even if Montgomery failed to

comply with the order to face the wall, Defendant has not demonstrated his use of force was

proportionate or even necessary to control Montgomery. See Cordell, 759 F.3d at 583-84

(finding there was “no evidence” that the officer “made any effort to moderate the forced he

used” other than his “bare assertion that he used the minimum amount of force necessary to

control [Plaintiff]”).

        Thus, the Court finds Whitman has not met his burden of proving there are no disputed

material facts with respect to the subjective component of the Eighth Amendment analysis.




                                                 9
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 10 of 18 PAGEID #: 1002




                                      2. Objective Component

         With respect to the objective component, the Court holds Montgomery has put forward

 sufficient evidence to demonstrate Whitman acted unreasonably and violated contemporary

 standards of decency when he tackled Montgomery and hit him in the face. In his Motion,

 Whitman focuses on the lack of serious injury Montgomery sustained in the altercation. (ECF

 No. 25 at 21-22). He argues “Plaintiff suffered two minor abrasions and no other physical injury”

 and concludes his injuries were merely de minimis and thus do not rise to a constitutional

 violation. (Id.).

         The Supreme Court has made clear that the de minimis inquiry is “based on the nature of

 the force rather than the extent of the injury.” Wilkins v. Gaddy, 559 U.S. 34, 34 (2010). The

 Court in Wilkins reaffirmed its holding in Hudson that “significant injury” is not a threshold

 requirement for an excessive force claim and the “core judicial inquiry” is “whether force was

 applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

 cause harm.” Id. at 37 (quoting Hudson, 503 U.S. at 7). The exclusion of de minimis uses of

 force from constitutional protection contemplated by the Court may be a “push or shove that

 causes no discernable injury.” Id. at 38 (internal citations omitted).

         This Court finds the record contains supporting evidence that Whitman applied more than

 a de minimis use of force. Montgomery alleges, and Whitman does not dispute, that Whitman

 tackled Montgomery to the ground and, along with other Corrections Officers, hit him repeatedly

 in his face and body. Whitman further maintains that he “never allegedly struck Plaintiff

 anywhere except the face,” and that any strikes to Plaintiff’s body were administered by other

 officers. (ECF No. 30 at 5). Even if Whitman could demonstrate he indisputably only struck

 Plaintiff in the face and not his body, this does not render the use of force de minimis.



                                                  10
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 11 of 18 PAGEID #: 1003




 Montgomery’s testimony claims much more than a “push or shove.” Wilkins, 559 at 38. Rather,

 he claims Whitman pulled him by his deformed right arm, leaving marks, and slammed him to

 the ground. (ECF No. 3 at 5; Montgomery Dep. ECF No. 23-7 at 35:11-18). He says Whitman

 beat him repeatedly and hit him in the face so hard that his contact was knocked out. (Id.). The

 record reflects Montgomery received a medical examination in which he reported pain in his

 groin, pain on the left side of his face, and abrasions on his right arm. (ECF No. 23-17 at 38).

 Courts have recognized similar uses of force can rise to the level of Eighth Amendment

 violations, even when resulting injuries may not be severe. See, e.g., Hudson, 503 U.S. at 4

 (Hudson testified McMillian punched him “in the mouth, eyes, chest, and stomach” and he

 suffered “minor bruises and swelling of his face, mouth, and lip” and cracked his dental plate);

 Wilkins, 559 U.S. at 38 (“Wilkins alleged that he was punched, kicked, kneed, choked, and body

 slammed ‘maliciously and sadistically’ and ‘[w]ithout any provocation’”); Williams v. Curtin,

 631 F.3d 380, 384 (6th Cir. 2011) (plaintiff alleged injuries of “coughing and shortage of

 oxygen” in response to officer’s use of a chemical agent to disable him); Bortoli, 2006 WL

 689063, at *2 (plaintiff alleged officer “yelled at him, poked him in the face and forehead,

 threatened to injure him, grabbed him by the neck, choked him, and shook his head”).

        The fact that a prisoner had “the good fortune to escape without serious injury” does not

 render use of force de minimis. Wilkins, 559 U.S. at 38. Focusing on the nature of the force

 applied, as the Supreme Court’s jurisprudence requires, this Court finds Montgomery has put

 forth sufficient evidence such that a reasonable jury could conclude Whitman was “gratuitously

 beaten” out of malice, rather than good faith, such that the use of force offends contemporary

 standards of decency. Id.; see also Hudson, 503 U.S. at 8. Therefore, Whitman is not entitled to

 summary judgment on Plaintiff’s excessive force claim.



                                                 11
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 12 of 18 PAGEID #: 1004




                                             B. Damages

        Plaintiff seeks $100,000 in compensatory damages for “pain and suffering” and $100,000

 in punitive damages for “evil motive and intent” from the incident with Whitman. (ECF No. 3 at

 7). Defendant moved for summary judgment on both claims, arguing Montgomery does not meet

 the standard for compensatory damages under the Prison Litigation Reform Act (“PLRA”) and

 the Eighth Amendment. (ECF No. 25 at 27-28). Defendant further argues that Plaintiff’s punitive

 damages claim does not meet the Section 1983 standard because he has not demonstrated

 Whitman acted with malicious intent or callous indifference. (Id. at 29).

                                     1. Compensatory Damages

        42 U.S.C. § 1997e(e) provides: “No Federal civil action may be brought by a prisoner

 confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered

 while in custody without a prior showing of physical injury.” This statute applies to Eighth

 Amendment claims for emotional or mental damages. See, e.g., Jarriett v. Wilson, 162 Fed.

 Appx. 394, 400 (6th Cir. 2005).

        The PLRA does not include a statutory definition of “physical injury.” 42 U.S.C. §

 1997e(e). Courts have found the requisite injury “must be more than de minimis” but “need not

 be significant.” Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 626-27 (6th Cir. 2011).

 Whitman argues “Plaintiff suffered only two minor abrasions and never sought follow-up

 medical care” and this is de minimis. (ECF No. 25 at 28). Plaintiff responds that his injuries are

 more than de minimis under Hudson and its progeny. Taking his testimony as true, Whitman

 grabbed him by his disabled arm, threw him to the ground, put him in a chokehold, and

 repeatedly hit him in the face, knocking out his contact lens. (See ECF No. 28 at 19;

 Montgomery Dep. ECF No. 23-7 at 35:11-18). He says he experienced pain in his arm, his eyes,



                                                  12
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 13 of 18 PAGEID #: 1005




 sides, legs, and groin for several weeks after the incident. (Montgomery Dep. ECF No. 23-7 at

 88:3-6; 90:12-16). As this Court explained above, Montgomery as alleged injuries “are similar in

 kind and degree to other injuries that have been found to violate a prisoner's Eighth Amendment

 rights.” Id. 627. See also Hudson, 503 U.S. at 4; Wilkins, 559 U.S. at 38. Thus, he has likewise

 met the standard to survive summary judgment on his claim for compensatory damages.

                                        2. Punitive Damages

        The Supreme Court has held, “a jury may be permitted to assess punitive damages in an

 action under § 1983 when the defendant’s conduct is shown to be motivated by evil motive or

 intent, or when it involves reckless or callous indifference to the federally protected rights of

 others.” Smith v. Wade, 461 U.S. 30, 56 (1983). The Court made clear this standard applies

 “even when the underlying standard of liability for compensatory damages is one of

 recklessness,” noting “[t]here has never been any general common-law rule that the threshold for

 punitive damages must always be higher than that for compensatory liability.” Id. at 53, 56. See

 also King v. Zamiara, 788 F.3d 207, 217 (6th Cir. 2015) (“punitive damages are also appropriate

 when a defendant's action involves even reckless disregard of the plaintiff's rights”).

        Defendant cannot establish that Whitman acted without malicious intent or reckless

 disregard for Montgomery’s rights. The Eighth Amendment standard requires a showing that

 Defendant acted with the purpose of inflicting harm. See Hudson, 503 U.S. at 7. As this Court

 explained above, Plaintiff has at least demonstrated a triable issue of fact regarding Whitman’s

 motive. It is thus up to the factfinder to consider whether to exercise their discretion in granting

 punitive damages. Zamiara, 788 F.3d at 217-18.

                                                  C. Immunity

                          1. Eleventh Amendment Sovereign Immunity



                                                  13
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 14 of 18 PAGEID #: 1006




        Defendant argues that, to the extent Plaintiff’s claims against him for monetary damages

 can be construed as a suit against him in his official capacity, it is barred by the Eleventh

 Amendment. (ECF No. 25 at 25). See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71

 (1989) (the Eleventh Amendment bars suits against the state and a suit against a state official in

 his official capacity for money damages is considered a suit against the state itself). The Eleventh

 Amendment bars federal lawsuits for money damages against the state, unless the state has

 waived sovereign immunity. See, e.g., Wolfel v. Morris, 972 F.2d 712, 718 (6th Cir. 1992) (“a

 suit for damages against a state official in his or her official capacity cannot be maintained

 pursuant to § 1983”). Plaintiff does not contest that Defendant would be immune from suit in his

 official capacity under the Eleventh Amendment, but maintains that Defendant was sued in his

 individual capacity and had sufficient notice of such. (ECF No. 28 at 20).

        The Sixth Circuit has applied a “course of proceedings” test to determine whether a

 Defendant was on notice that they were being sued in their individual capacity; failure to state

 explicitly whether a defendant is sued in their individual capacity “is not fatal if the course of

 proceedings otherwise indicates that the defendant received sufficient notice.” Moore v. City of

 Harriman, 272 F.3d 769, 772 (6th Cir. 2001). The Court may look to subsequent motions by

 Plaintiff as well as later pleadings, such as response motions, to determine whether proper notice

 has been given. Id. at 772-774 (“[e]ven assuming the complaint itself failed to provide sufficient

 notice, Moore's response to the officers' motion to dismiss clarified any remaining ambiguity”);

 See also Abdur-Rahman v. Michigan Dep't of Corr., 65 F.3d 489, 491 (6th Cir. 1995) (holding

 Plaintiff’s response to Defendant’s summary judgment motion gave sufficient notice that

 Defendant was sued in his individual capacity).




                                                   14
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 15 of 18 PAGEID #: 1007




        Applying the course of proceedings test, this Court finds Plaintiff has given sufficient

 notice that Defendant is being sued in his individual capacity. Plaintiff admits that he did not

 make explicit in his Complaint that he was suing Whitman in his individual capacity, but as this

 Circuit has made clear, this is not fatal to his Complaint. (ECF No. 28 at 19-22); Moore, 272

 F.3d at 772. The Court looks to the elements of Plaintiff’s Complaint and subsequent filings for

 context regarding the capacity in which Defendant was sued. Here, Mr. Montgomery filed suit

 against Whitman for an assault. (ECF No. 3). The nature of his claims suggest that Whitman

 acted outside the course of his official duties. He also seeks monetary damages which, though

 not dispositive, is highly indicative that the suit is against Whitman in his individual capacity.

 See Moore, 272 F.3d at 773 (citing Shoshone–Bannock Tribes v. Fish & Game Comm'n of Idaho,

 42 F.3d 1278, 1284 (9th Cir.1994) (presuming individual liability when complaint seeks money

 damages from state officials)); See also Shepherd v. Wellman, 313 F.3d 963, 969 (6th Cir. 2002)

 (“the request for monetary damages is one factor that might place an individual on notice that he

 is being sued in his individual capacity”).

        Defendant takes issue with this Circuit’s holdings in Moore and Abdur and goes to great

 lengths to warn of their expansion, relying heavily on the dissenting opinion in Moore. (ECF No.

 30 at 16-17). This Court is unpersuaded by Defendant’s argument that this test does not provide

 substantial justice for defendants and allows plaintiffs to belatedly salvage deficient pleadings.

 (Id.). The “course of proceedings” test looks at the totality of plaintiff’s claims as well as

 subsequent filings, recognizing it would be unjust to hold plaintiffs, especially inmates

 proceeding without counsel, to a requirement that they recite the phrase “individual capacity”

 verbatim in their initial complaint. In this case, the indicators in Plaintiff’s original Complaint—

 including the nature of his excessive force claim and his request for money damages—as well as



                                                   15
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 16 of 18 PAGEID #: 1008




 his explicit clarification in his Response motion, together are sufficient to give Defendant notice

 that he is being sued in his individual capacity pursuant to the “course of proceedings” test.

                                        2. Qualified Immunity

        Whitman argues that, to the extent he has been sued in his individual capacity, he is

 entitled to summary judgment on qualified immunity. (ECF No. 25 at 27). Qualified immunity

 “protects government officials from liability for civil damages unless a plaintiff pleads facts

 showing (1) that the official violated a statutory or constitutional right, and (2) that the right was

 ‘clearly established’ at the time of the challenged conduct.” Wood v. Moss, 572 U.S. 744, 757

 (2014). An official may “be held personally liable for civil damages for unlawful official action

 if that action was not objectively reasonable in light of the legal rules that were ‘clearly

 established’ at the time it was taken.” Gardenhire v. Schubert, 205 F.3d 303, 311 (6th Cir. 2000)

 (citing Anderson v. Creighton, 483 U.S. 635, 639 (1987)). In demonstrating that a right was

 clearly established, courts “do not require a case directly on point, but existing precedent must

 have placed the statutory or constitutional question beyond debate.” Mullenix v. Luna, 136 S. Ct.

 305, 308, 193 L. Ed. 2d 255 (2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 731 (2011)).

        Whitman argues that he is entitled to qualified immunity because he was acting within his

 discretionary authority and he did not act objectively unreasonably in light of a clearly

 established constitutional right. (ECF No. 25 at 27). He argues that the evidence demonstrates

 Montgomery resisted his orders to face the wall and “put his arm out.” (Id.). Thus, he maintains

 his decision to take Montgomery to the ground in order to gain control of him was not

 objectively unreasonable. (Id.). As explained above, Montgomery disputes Whitman’s versions

 of events as well as the reasonableness of his response. He responds that Whitman “is asking the




                                                   16
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 17 of 18 PAGEID #: 1009




 Court to ignore all conflicting testimony and conclude his actions were reasonable.” (ECF No. 28

 at 18).

           The Court finds the constitutional prohibition on excessive force was clearly established,

 and that Plaintiff has alleged sufficient facts to support his version of events to survive summary

 judgment. The Supreme Court has made clear that the “core judicial inquiry” under the Eighth

 Amendment for excessive force claims is “whether force was applied in a good-faith effort to

 maintain or restore discipline, or maliciously and sadistically to cause harm.” Wilkins v. Gaddy,

 559 U.S. 34, 37 (2010) (quoting Hudson, 503 U.S. at 7). In Wilkins, the Supreme Court reversed

 the lower court’s dismissal of a prisoner’s complaint, noting that Wilkins alleged “he was

 punched, kicked, kneed, choked, and body slammed ‘maliciously and sadistically’ and ‘[w]ithout

 any provocation.’” Id. at 38. Montgomery likewise alleges Whitman slammed him to the ground,

 injured his disabled arm, and punched him repeatedly, leading other COs piled on and continue

 hitting him and beating him with a nightstick. (ECF No. 3 at 5).

           The summary judgment standard requires viewing the facts in the light most favorable to

 the non-moving party. See Sierra Brokerage Servs., 712 F.3d at 327. “[S]ummary judgment

 would not be appropriate if there is a factual dispute (i.e., a genuine issue of material fact)

 involving an issue on which the question of immunity turns.” Poe v. Haydon, 853 F.2d 418, 426

 (6th Cir. 1988). When “the question of qualified immunity turns on disputed facts…‘the jury, not

 the judge, must determine liability.’” Green v. Throckmorton, 681 F.3d 853, 866 (6th Cir. 2012)

 (quoting McKenna v. Edgell, 617 F.3d 432, 437-38 (6th Cir. 2010)).

           The Court finds Plaintiff has, at the very least, established a genuine issue of material fact

 as to the reasonableness of Whitman’s use of force and whether the force was applied

 maliciously, rather than a good faith effort to restore discipline. Montgomery maintains that he



                                                    17
Case: 2:19-cv-00129-ALM-CMV Doc #: 31 Filed: 09/03/20 Page: 18 of 18 PAGEID #: 1010




 complied with Whitman’s order to put his arms on the wall to the best of his ability, that

 Whitman was aware his arm was deformed and could not be placed on the wall, and that he did

 not yell or curse at him or otherwise resist the pat-down. There are facts in the record to support

 Montgomery’s contention that Whitman applied force out of malice rather than with good faith

 to restore discipline. Whitman testified he was aware something was wrong with Montgomery’s

 arm before taking him to the ground. (Whitman Dep. ECF No. 23-10 at 9:17-21). He said the

 reason he took Montgomery to the ground was because he came off the wall quickly. (Id. at 5:4).

 A reasonable jury could conclude Whitman reacted out of malice and anger toward

 Montgomery’s perceived noncompliance with his direction to get on the wall, not because force

 was actually needed to control him.

        The Court concludes Plaintiff has put forward sufficient evidence such that a reasonable

 jury could accept his version of events and conclude Defendant’s actions were unreasonable and

 in violation of Plaintiff’s clearly established constitutional rights to be free from excessive force.

                                         V.      CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment is DENIED.

        IT IS SO ORDERED.




                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE
 DATE: September 3, 2020




                                                   18
